Citation Nr: 0304411	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  95-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1958 to February 1961.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1994 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO), in Huntington, West Virginia, 
which, in pertinent part, denied service connection for a 
back disorder, later clarified by the veteran to be a 
cervical spine disorder.  The veteran has had two hearings 
before the undersigned, and the case was twice remanded for 
additional development. 


FINDING OF FACT

The veteran's cervical spine disorder is reasonably shown to 
be related to an injury in service.


CONCLUSION OF LAW

Service connection for a cervical spine disorder is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA.  The 
claim has been considered on the merits.  Well-groundedness 
is not an issue.  The appellant was provided a copy of the 
rating decision explaining why his claim for service 
connection was denied.  Through an August 1994 statement of 
the case (SOC), Board Remands in January 1998 and October 
2000, various supplemental statements of the case (SSOCs), 
and correspondence from VA (including a recent letter 
specifically addressing the VCAA), the appellant was advised 
of the controlling law and regulations.  These communications 
explained his rights and responsibilities and advised him 
what evidence was of record and what type of evidence could 
substantiate his claim.  Furthermore, they (and specifically 
the VCAA letter) advised him of his and VA's respective 
responsibilities in the development of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The file contains the veteran's service medical records, 
private and VA records of treatment since service, and 
reports of VA examinations with opinions regarding a nexus 
between the veteran's cervical spine disorder and his 
military service.  There is no indication that any pertinent 
records remain outstanding.  As the record appears complete, 
and particularly in light of the outcome, it is not 
prejudicial to the appellant for the Board to consider the 
claim based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Factual Background

Service medical records (specifically a February 1958 
induction examination report) do not note any cervical spine 
defect at the time of the veteran's entry into active duty.  
A July 1958 outpatient note indicates that the veteran was 
seen with complaints that his left arm hurt when marching and 
that, at night, he got a numb fist.  It was remarked that 
these were "rather vague complaints."  The assessment was to 
rule out cervical pathology.  Cervical spine X-rays were 
considered to be essentially within normal limits.  No 
further follow-up treatment is shown.  The veteran's January 
1961 separation examination report is negative for cervical 
spine problems.  
Service personnel records include a March 1961 DA Form-664, 
in which the veteran was advised to apply for VA compensation 
if he had any wounds, injury, or disease due to service, or 
if a pre-existing physical defect was aggravated by service.  
The form shows that the veteran declined to file such an 
application at that time.  Morning reports pertaining to the 
veteran show 3 service organizational changes.

A March 1962 private physical examination record shows the 
veteran complained of left arm and left leg trouble.  His 
past history was positive for an inability to lift his left 
leg in high school, which continued until 1958 in service, 
when pain and numbness were noted in the left arm.  He stated 
he had left thigh pain since the Fall of 1961.  Strength and 
range of motion of the left arm and hand were fine.  It was 
noted that he had cervical X-rays in service, but that 
nothing else was done.  There were no previous accidents to 
consider as trauma.  Physical examination revealed no 
evidence of disease.  Musculoskeletal examination was 
negative for any pathology.  A March 1962 follow-up letter 
reiterates the complaints noted on the above examination.  It 
reflects that physical examination was entirely normal, 
including careful and complete neurological examination.  
There were no laboratory results because the veteran failed 
to keep his appointments.  The letter indicates that the 
physician felt that the veteran's symptoms were functional in 
nature and that there were no findings to suggest 
endocrinopathy or any other organic etiology to place upon 
his symptoms.  The final impression was that the veteran had 
functional problems involving numbness and tingling in the 
left arm and leg.

Private outpatient records include an October 1978 note which 
indicates that the veteran had a history of a slipped 
cervical disc and again had cervical pain after a fall the 
previous winter.

An October 1995 lay statement from a friend of the veteran 
states that he witnessed the veteran with back pain on 
several occasions since 1981.

A September 1996 statement from a former employee of the 
veteran reflects that the veteran had several episodes of 
back pain during 1988, 1989, and 1990.
An October 1996 private chiropractor letter reflects that 
thoracic spine X-rays revealed moderate to severe osteophyte 
formation in the thoracic spine.  The veteran gave a medical 
history of several injuries in service.

A February 1997 VA orthopedic record shows the veteran 
complained of neck pain, radiating to both hands.  He 
reported an injury 37 years prior. After X-rays, the 
assessment was cervical spondylosis, foraminal stenosis, and 
radiculopathy.

June 1997 VA magnetic resonance imaging (MRI) of the cervical 
and thoracic spine revealed reversal of cervical lordosis, 
degenerative joint disease at C5-C6 with osteophytosis and 
secondary cord compression on the left, and associated 
bilateral foraminal and central canal stenosis, degenerative 
joint disease at C6-C7, and flowing anterior osteophytes of 
the thoracic spine, compatible with diffuse idiopathic 
skeletal hyperostosis.

An undated private chiropractor letter, submitted in July 
1997, states that the veteran was seen in June 1997, and that 
the MRI films were consistent with a previous injury to the 
cervical and thoracic regions and with the current neck and 
arm pain.

A July 1997 statement from the veteran's spouse reflects that 
she witnessed that he had neck and back pain since 1965, and 
that he always related it to an inservice fall.

A September 1997 private physical therapist's letter 
indicates that the veteran underwent Functional Capacity 
Evaluation.  The assessment was that he had limited 
functional ability when force was exerted on his cervical, 
thoracic, or lumbar spine, and that any job in which he was 
placed would have to be sedentary, with no repetitive 
bending, sitting, walking, squatting, reaching, standing, or 
climbing.  The findings were reiterated in a February 1998 
letter from the same therapist.

A January 1998 private consultation report shows complaints 
of increasing left arm and leg pain of 2 years duration.  The 
veteran provided a history of chronic left shoulder and back 
pain for many years.  He reported a spinal cord injury due to 
a fall in service in 1958, and occasional pain in the scapula 
region ever since.  He also had low back pain, radiating to 
the anterior thigh.  He had numbness in the left fingers, 
headaches, and neck and shoulder discomfort.  Physical 
examination revealed very limited flexion of the cervical 
spine, mild limitation of extension and lateral bending, and 
pain with palpation of the left scapula with difficulty 
bringing the left arm above 90 degrees.  There was mild 
discomfort with resistance to left shoulder abduction and 
with palpation of the left upper trapezius and deltoid.  
Motor examination revealed trace weakness of left upper and 
lower extremities, with decreased sensation of the left first 
three fingers.  The assessment was that the veteran had a 
chronic history of left neck, shoulder, arm, and back pain.  
Left hand pain was likely due to cervical foraminal stenosis, 
with possible bursitis of the left scapula.

A February 1998 private physical therapy letter indicates 
that the veteran would be unable to perform repetitive 
gainful activity in a work environment due to pain secondary 
to his spine pathology.

An undated medical treatise excerpt, submitted in January 
1999, discusses osteoarthritis. The veteran highlighted that 
osteoarthritis may be caused by injury or defect in the 
protein making up cartilage.

In January 2000, the veteran submitted a medical article 
about whiplash.

The claims file contains numerous lay statements by the 
veteran, including in testimony at a July 1997 Travel Board 
hearing and at an August 2000 Board hearing in Washington, 
D.C.  Some of these statements are addressed directly to VA; 
others were sent to a Congressional representative and 
forwarded to VA.  The statements are repetitive, but assert 
that the veteran injured his cervical spine in service during 
a twist-and-fall accident in 1958, that he was seen 2 to 3 
times in sick call, and that service medical records document 
this spinal cord injury.  They also assert that the spinal 
cord injury caused numbness and pain in his left hand and 
fingers which he treated with InfraRub and aspirin, but that 
he has had a dull ache, with flare-ups of severe pain, ever 
since.  The veteran claims he now has osteoarthritis of the 
cervical spine, and that this condition was caused by a 
twisting injury in service.  At the August 2000 hearing, he 
asserted that he received no medical treatment for cervical 
spine problems from approximately 1962 to 1996.

On VA examination in November 2000 pursuant to an October 
2000 Board remand, the examiner noted the veteran's reported 
history of an inservice fall in 1958 and subsequent treatment 
at a clinic.  While the physician did not find any specific 
reference to treatment for residuals of a fall in the claims 
file, he did note that cervical spine X-rays were taken 
around the same period of time as the reported fall, and that 
a contemporaneous entry in the record noted pain in the left 
arm while marching.  The VA physician opined that the overall 
impression was traumatic arthritis to the cervical spine.  
The physician stated that "[i]f one assumes that the injury, 
in fact, did happen while on active duty, the [veteran's] 
current symptoms could have led to that injury".

On December 2000 VA MRI the findings were: 

1.  Reversal of cervical lordosis.  2.  
C5-6 discogenic and unconvertebral joint 
disease, with osteophytosis.  There is 
secondary cord compression, more 
pronounced on the left.  There is 
associated bilateral foraminal stenosis.  
3.  Advanced discogenic degenerative 
disease and bilateral foraminal stenosis 
and central cabnal (sic) stenosis, 
without evidence of cord compression at 
C6-7. 

In a March 2002 letter, a private therapist indicated that he 
had treated the veteran since 1997, and that the veteran has 
provided him with medical records that extended back until 
his time in the military in 1958.  He noted that these 
records were kept due to an injury the veteran sustained when 
he fell during military training.  He noted that following 
his fall, the veteran pursued medical attention and that 
records indicated he complained of left upper extremity pain 
when marching and of numbness at night.  The therapist also 
noted that the medical records from the West Virginia 
University Hospital in 1962 show that the veteran once again 
received medical attention for left arm and left leg trouble 
including pain and numbness.  A 1997 MRI study reportedly 
revealed spinal stenosis at the cervical spine with spinal 
cord compression at C5-6.  The therapist indicated that 
judging from the veteran's history and symptoms, not only 
immediately after his fall, but also many years later, it 
would appear that a spinal cord injury was, at least as 
likely as not, the result of an accident in service.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   Furthermore, 
service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In accordance with 38 U.S.C.A. § 5107, when after 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the claimed disability is clearly shown.  The veteran 
has a medical diagnosis, confirmed by MRI, of C5-6 discogenic 
and unconvertebral joint disease, with osteophytosis, 
secondary cord compression, and associated bilateral 
foraminal stenosis .  While service medical records do not 
show a specific inservice injury to the cervical spine, they 
do document the fact that X-rays of the cervical spine were 
taken in 1958, a fact entirely consistent with the veteran's 
account of an inservice fall and treatment for neck problems 
and pain radiating to the left arm at this period of time.  
The veteran's cervical spine disorder has now been related by 
a VA physician (who reviewed the file) as possibly due to the 
inservice injury, assuming that it occurred.  The veteran has 
submitted private medical records from his physical therapist 
that include an opinion that his spinal cord injury is, at 
least as likely as not, due to an accident in service.  There 
is no competent (medical) evidence to the contrary.  All 
requirements needed to establish service connection are met.  
Accordingly, service connection for a cervical spine disorder 
(to include disc disease) is warranted. 


ORDER

Service connection for a cervical spine disorder is granted.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

